Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION 
2.	The request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for Continued Examination under 37 CFR 1.114, the fee set forth in 37 CFR 1.17(e) has been paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission filed 8/3/2022 has been entered.  An action on the RCE follows.

Summary of claims

3.	Claims 1, 2, 4, 5, 9-12, 14, 16-19, 23-31 are pending, 
	Claims 1, 4, 12 and 16 are amended,
	Claims 3, 6-8, 13, 15, 20-22 are previously canceled,
	Claims 1, 12 are independent claims,
Claims 1, 2, 4, 5, 9-12, 14, 16-19, 23-31 are rejected.

Response to Arguments
4.	Regarding to 103 rejections, Applicant’s arguments, see Remarks p. 9-10, filed 7/19/2022, have been fully considered but are not persuasive in view of new rejection ground(s).
	
				Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

5.	Claims 1-2, 4-5, 9-10, 23-27 are rejected under 35 U.S.C. 103 as being unpatentable over Steven Dixon et al (US Publication 20180039743 A1, hereinafter Dixon), and in view of Keith Huster et al (US Publication 20120089419 A1, hereinafter Huster), and Michael Hood et al (US Publication 20160307429 A1, hereinafter Hood), and Elizabeth Cranfill et al (US Publication 20190347180 A1, hereinafter Cranfill), and Hiroko Ohishi et al (US Publication 20030137583 A1, hereinafter Ohishi).

As for independent claim 1, Dixon discloses: A patient bed (Abstract, systems and methods of associating beds and/or rooms and/or patients) comprising a frame configured to support a patient ([0018], the patient bed may include a frame), circuitry carried by the frame (Abstract, sending bed ID and location ID from circuits on a patient bed), and a graphical user interface (GUI) carried by the frame and coupled to the circuitry, the graphical user interface displaying at least one user interface screen that is used by a caregiver to manually enter location data indicative of a location in a healthcare facility at which the patient bed is located (Abstract, involves manually entering location information on a graphical user interface of a patient bed for subsequent transmission), the circuitry being configured to transmit the location data entered by the caregiver and a bed identification (ID) from the bed (Abstract, Abstract, sending bed ID and location ID from circuits on a patient bed), wherein the circuitry commands the GUI to display a first screen of the at least one interface screen that is used by the caregiver to manually enter location data (Abstract, involves manually entering location information on a graphical user interface of a patient bed for subsequent transmission), the first screen being displayed after a threshold period of time elapses subsequent to a power plug of the circuitry being plugged into an alternating current (AC) outlet of the healthcare facility ([0053], determining if a power cord of the bed is plugged into a power outlet) and subsequent to casters of the frame being braked ([0155], bed status data includes caster brake position data), wherein in response to the caregiver touching the GUI to wake the GUI from a dormant state (See below in Cranfill), a start-up screen appears on the GUI, the start-up screen including a bed location window superimposed over a home screen (See below in Hood), the bed location window showing bed location information that was input manually during a previous use of the GUI (Abstract, involves manually entering location information on a graphical user interface of a patient bed for subsequent transmission; [0126], a graphical user interface with a touch screen display that displays a current room number), the bed location window including an icon that is selectable to navigate to the first screen ([0126], a change button on a home screen; [0187], icons permitting a user to navigate to screens for controlling bed functions), and the start-up window disappearing automatically from being superimposed over the home screen after a preset period of time (See below in Cranfill), wherein a change location button is provided on the home screen and persists after the start-up window disappears, the change location button being selectable to navigate to the at least one user interface screen ([0021], the graphical user interface may include a change button that may be selected to initiate a change of the location data, a keyboard screen may appear on the graphical user interface in response to the change button being selected, the keyboard screen may permit the caregiver to type new location data that may be indicative of a new location that may be occupied by the patient bed; [0126], a change button on a home screen, whereby three different navigation paths are provided for the caregiver for manually entering location data, a first navigation path occurring in response to the power plug being plugged in and the casters being braked ([0053], determining if a power cord of the bed is plugged into a power outlet; [0155],  caster brake position data; Fig. 11 and [0133]-[0134], after detecting bed get plugged into an AC, the screen is presented to the caregiver on GUI 60 for selection of the appropriate unit; please note a change location button/icon may be provided to the caregiver to enter location data), a second navigation path occurring in response to the caregiver touching the GUI to wake from a dormant state (see in Cranfill) and selecting the icon appearing in the start-up window ([0126], a change button on a home screen; see more in Hood), and a third navigation path occurring in response to the caregiver selecting the change location button ([0021], the graphical user interface may include a change button that may be selected to initiate a change of the location data; [0126], a change button on a home screen); wherein a room menu screen appears on the GUI in response to the change location button being selected, the room menu screen being configured to permit the caregiver to select a room number from a list of room numbers (Fig. 8 and [0131], room menu listing the rooms that are within the unit selected from menu and user may select a unit from the list),
Dixon discloses determining if a power cord of the bed is plugged into a power outlet and caster brake status ([0053] and [0155]) but does not expressly disclose displaying screen after a threshold period of time elapses after the bed is plugged into a power outlet, in an analogous art of patient bed user interface, Huster clearly discloses: the first screen being displayed after a threshold period of time elapses subsequent to a power plug of the circuitry being plugged into an alternating current (AC) outlet of the healthcare facility ([0162], displaying messages in graphical user interface if the bed becomes unplugged and then is plugged in after a threshold amount of time);
Dixon and Huster are analogous arts because they are in the same field of endeavor, patient bed graphical user interface. Therefore, it would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention, to modify the invention of Dixon using the teachings of Huster to clearly include displaying information in user interface after a threshold period of time when a bed is plugged in. It would provide Dixon’s patient bed with the advanced functionality to improve user experience.
Dixon-Huster discloses displaying a current room number in a graphical user interface with a touch screen (Dixon: [0126]), and icons permitting a user to navigate to screens for controlling bed function (Dixon: [0187], Huster: Fig 43 and [0062] and [0139]) but does not expressly disclose a start-up screen including a bed location window superimposed over a home screen, in an analogous art of managing patient information in user interface, Hood discloses: a start-up screen appears on the GUI, the start-up screen including a bed location window superimposed over a home screen (Hood: Fig. 3, the home screen includes a weight setup interface 328, patient bed location 316, in other words, home screen could include a window showing bed location), the bed location window showing bed location information that was input manually during a previous use of the GUI (Hood: Fig. 3, the home screen includes a weight setup interface 328, patient bed location 316, in other words, home screen could include a window showing bed location), the bed location window including an icon that is selectable to navigate to the first screen (Hood: Fig. 3 and [0071], a home screen displays a menu of icons, or virtual buttons for navigating to other screens); a second navigation path occurring in response to the caregiver touching the GUI … and selecting the icon appearing in the start-up window (Hood: Fig. 3, the home screen includes a weight setup interface 328, patient bed location 316, in other words, home screen could include a window showing bed location);
Dixon and Huster and Hood are analogous arts because they are in the same field of endeavor, patient bed information management graphical user interface. Therefore, it would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention, to modify the invention of Dixon-Huster using the teachings of Hood to clearly include displaying a window superimposed in home screen including patient equipment information and icons to navigate to other screen. It would provide Dixon’s patient bed with the enhanced capability of managing patient bed information in home screen.
Dixon-Huster-Hood does not clearly disclose touching the GUI to wake the GUI from a dormant state, and the start-up window disappearing after a preset period of time, Cranfill discloses: in response to the caregiver touching the GUI to wake the GUI from a dormant state (Cranfill: [0257], identifying a user input as an attention event to exit an idle state of the electronic device); and the start-up window disappearing automatically from being superimposed over the home screen after a preset period of time (Cranfill: [0421], notification will automatically disappear after a period of time (e.g., 5 seconds, 10 seconds, 20 seconds)); a second navigation path occurring in response to the caregiver touching the GUI to wake from a dormant state (Cranfill: [0257], identifying a user input as an attention event to exit an idle state of the electronic device);
Dixon and Huster and Hood and Cranfill are analogous arts because they are in the same field of endeavor, managing data in graphical user interface. Therefore, it would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention, to modify the invention of Dixon-Huster-Hood using the teachings of Cranfill to clearly include talking user input as attention event to exit idle state of the electronic device, and a notification window disappears automatically after a preset period of time. It would provide Dixon’s patient bed with the enhanced capability of providing user with improved functions and controls in the user interface.
Dixon discloses room menu listing the rooms that are within the unit selected from menu and user may select a unit from the list (Fig. 8 and [0131]) but does not expressly disclose providing a delete icon/button to delete the selected item from the list, Ohishi clearly discloses: wherein a room menu screen appears on the GUI in response to the change location button being selected, the room menu screen being configured to permit the caregiver to select a room number from a list of room numbers, wherein the room menu screen further has a delete icon that is selectable to delete a selected room number from the list of room numbers so that the selected room number no longer appears on the list of room numbers during subsequent uses of the GUI (Fig. 6 and [0093], display an examination information list, a delete button 41ic for deleting the selected record);
Dixon and Ohishi are analogous arts because they are in the same field of endeavor, patient information management graphical user interface. Therefore, it would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention, to modify the invention of Dixon using the teachings of Ohishi to clearly include a delete button to deleting the selected item from the list. It would provide Dixon’s patient bed with the advanced functionality to manage patient information.
As for claim 2, Dixon further discloses: wherein the location data comprises a room number of the healthcare facility ([0021], the location data may comprise a room number). claim 3       cancelled 
As for claim 4, Dixon-Huster further discloses: wherein after the power plug is plugged into the AC outlet and prior to the voice prompt, a reminder screen appears on the GUI to remind the caregiver to brake the casters using foot pedals coupled to the frame ([0053], determining if a power cord of the bed is plugged into a power outlet; [0155], determining caster brake position data; Fig. 11, [0133]-[0134], after detecting bed get plugged into an AC, the screen is presented to the caregiver on GUI 60 for selectin of the appropriate unit; [0135], notifications are displayed on screen of GUI to advise the caregiver for certain event; Huster: [0069], a set of foot pedals 31 are coupled to base and are used to brake and release casters; [0162], displaying messages in graphical user interface if the bed becomes unplugged and then is plugged in after a threshold amount of time). As for claim 5, Dixon further discloses: wherein a campus icon and a unit icon appears on the GUI in response to the change location button being selected, the campus icon being selectable to cause a campus menu list being displayed on the GUI and the unit icon being selectable to cause a unit menu list being displayed on the GUI ([0023], the graphical user interface may display a first screen that may be used to select the unit of the healthcare facility that may be occupied by the patient bed from a menu of units and a second screen that may be used to select the room number from a menu of room numbers; [0089]-[0090], displaying a menu of unit ID’s). claims 6-8       cancelled
As for claim 9, Dixon further discloses: wherein the circuitry includes a wireless communication module configured to wirelessly transmit the location data and the bed ID to a wireless access point for delivery to at least one remote computer for purposes of making a bed-to-room association ([0013], the circuitry of the patient bed may wirelessly transmits the data corresponding to the signature and the bed ID to the computer device via a wireless access point of the network). As for claim 10, Dixon further discloses: wherein the wireless communication module also is configured to transmit bed status data from the bed ([0022], wireless transmission of bed status data). 

As for claim 23, Dixon-Huster further discloses: wherein the change location button is color coded to indicate whether bed location information has been entered manually using the GUI (Dixon: [0050], the indicator may comprise a light, the light may be turned on in response to the successful bed-to-room association being made and the light may be turned off in the absence of the successful bed-to-room association, the light may be illuminated a first color in response to the successful bed-to-room association being made and the light may be illuminated a second color in the absence of the successful bed-to-room associated; Huster: [0026], an alert icon is color coded yellow to indicate the alert condition; [0087], icons are color coded red to indicate different mode information).

As for claim 24, Dixon-Huster further discloses: wherein the change location button is color coded green to indicate that the location information has been entered and the change location button is color coded yellow to indicate that the location information has not been entered (Dixon: [0050], the indicator may comprise a light, the light may be turned on in response to the successful bed-to-room association being made and the light may be turned off in the absence of the successful bed-to-room association, the light may be illuminated a first color in response to the successful bed-to-room association being made and the light may be illuminated a second color in the absence of the successful bed-to-room associated; Huster: [0026], an alert icon is color coded yellow to indicate the alert condition; [0087], icons are color coded red to indicate different mode information).

As for claim 25, Dixon-Huster further discloses: wherein the change location button is color coded to indicate the location information is possibly inaccurate based on one or more sensed bed conditions (Dixon: [0050], the indicator may comprise a light, the light may be turned on in response to the successful bed-to-room association being made and the light may be turned off in the absence of the successful bed-to-room association, the light may be illuminated a first color in response to the successful bed-to-room association being made and the light may be illuminated a second color in the absence of the successful bed-to-room associated; Huster: [0026], an alert icon is color coded yellow to indicate the alert condition; [0087], icons are color coded red to indicate different mode information).

As for claim 26, Dixon further discloses: wherein the one or more sensed bed conditions include one or more of the following: unplugging of the patient bed from a wall outlet, unbracing of the casters, or movement of the bed to a new location ([0053], determining if a power cord of the bed is plugged into a power outlet; [0155], caster brake position data).

As for claim 27, Dixon further discloses: wherein the circuitry is further configured to receive bed location information from equipment external to the patient bed (Abstract, sending bed ID and location ID along parallel paths from two independent circuits on a patient bed for receipt by two different transceivers and ultimately by two different remote computers that cooperate to associate the bed ID with the location ID; [0005], patient beds have circuitry that transmits a bed ID as well as bed status data from the beds, the transmissions are made over a cable that extends from the bed to some sort of interface unit mounted to a wall in a room, but there is the option to do this wirelessly in some prior art systems by using a wireless interface unit mounted to the room wall).

6.	Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Dixon and Huster and Hood and Cranfill and Ohishi as applied on claim 1, and further in view of Kent Dicks et al (US Publication 20080215360 A1, hereinafter Dicks).

As for claim 11, Dixon-Huster discloses prompting user after the threshold period of time elapses (Huster: [0162]) but does not clearly disclose playing a voice prompt to remind user to perform action, Dicks clearly discloses: wherein the circuitry is configured to play a voice prompt to remind the caregiver to manually enter the location data ([0126], the voice interface software plays the appropriate recorded words and phrases through a speaker to provide information to the user) after the threshold period of time elapses.
Dixon and Huster and Dicks are analogous arts because they are in the same field of endeavor, health care graphical user interface. Therefore, it would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention, to modify the invention of Dixon using the teachings of Dicks to clearly include playing voice to provide information to the user. It would provide Dixon’s patient bed with the enhanced capability of not only displaying information but also playing voice information.

7.	Claims 12, 14, 16-19, 28-31 are rejected under 35 U.S.C. 103 as being unpatentable over Steven Dixon et al (US Publication 20180039743 A1, hereinafter Dixon), and in view of Keith Huster et al (US Publication 20120089419 A1, hereinafter Huster), and Michael Hood et al (US Publication 20160307429 A1, hereinafter Hood), and Elizabeth Cranfill et al (US Publication 20190347180 A1, hereinafter Cranfill), and Hiroko Ohishi et al (US Publication 20030137583 A1, hereinafter Ohishi), and further in view of Kent Dicks et al (US Publication 20080215360 A1, hereinafter Dicks).

As for independent claim 12, it recites features that are substantially same as those features claimed by Claim 1, thus the rationales for rejecting Claim 1 are incorporated herein.  Dixon-Huster discloses prompting user after the threshold period of time elapses (Huster: [0162]) but does not clearly disclose playing a voice prompt to remind user to perform action, Dicks clearly discloses: the circuitry is configured to play a voice prompt to remind the caregiver to manually enter the location data ([0126], the voice interface software plays the appropriate recorded words and phrases through a speaker to provide information to the user) after the threshold period of time elapses.
Dixon and Huster and Dicks are analogous arts because they are in the same field of endeavor, health care graphical user interface. Therefore, it would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention, to modify the invention of Dixon using the teachings of Dicks to clearly include playing voice to provide information to the user. It would provide Dixon’s patient bed with the enhanced capability of not only displaying information but also playing voice information.

As for claim 14, it recites features that are substantially same as those features claimed by Claim 2, thus the rationales for rejecting Claim 2 are incorporated herein.

As for claim 16, it recites features that are substantially same as those features claimed by Claim 4, thus the rationales for rejecting Claim 4 are incorporated herein.

As for claim 17, it recites features that are substantially same as those features claimed by Claim 5, thus the rationales for rejecting Claim 5 are incorporated herein.

As for claim 18, it recites features that are substantially same as those features claimed by Claim 9, thus the rationales for rejecting Claim 9 are incorporated herein.

As for claim 19, it recites features that are substantially same as those features claimed by Claim 10, thus the rationales for rejecting Claim 10 are incorporated herein.

As for claim 28, it recites features that are substantially same as those features claimed by Claim 23, thus the rationales for rejecting Claim 23 are incorporated herein.

As for claim 29, it recites features that are substantially same as those features claimed by Claim 24, thus the rationales for rejecting Claim 24 are incorporated herein.

As for claim 30, it recites features that are substantially same as those features claimed by Claims 25 and 26, thus the rationales for rejecting Claims 25 and 26 are incorporated herein.

As for claim 31, it recites features that are substantially same as those features claimed by Claim 27, thus the rationales for rejecting Claim 27 are incorporated herein.

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hua Lu whose telephone number is 571-270-1410 and fax number is 571-270-2410.  The examiner can normally be reached on Mon-Fri 7:30 am to 5:00 pm EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Ell can be reached on 571-270-3264.  The fax phone number for the organization where this application or proceeding is assigned is 703-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HUA LU/
Examiner, Art Unit 2171